Citation Nr: 1758733	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-13 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a lumbar strain with degenerative changes prior to September 9, 2014, and from December 1, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2012, the RO issued a decision denying a disability rating in excess of 20 percent.  In a subsequent rating decision issued in March 2015, the RO assigned a temporary total (100 percent) evaluation from September 9, 2014, to December 1, 2014, due to the Veteran's surgery and recovery from that surgery.  38 C.F.R. § 4.30 (2017).  The rating for the lumbar strain with degenerative changes during the period when it was rated totally disabling is not in dispute, and not at issue herein.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2017, and a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the Veteran's lower back disability cannot be finally adjudicated without an additional VA examination.  Since the date of the Veteran's most recent examination, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), which set forth additional requirements for VA examinations of the joints.  In particular, Correia determined that VA joint examinations need to determine a veteran's relevant joint's active and passive ranges of motion, and to test a veteran's relevant joint for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, to conduct similar tests on a veteran's opposite, undamaged joint.  Id.  Consequently, this matter must be remanded to ensure that the Board is evaluating the Veteran's condition on the basis of an examination that complies with the Court's recent jurisprudence.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (providing that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Additionally, as indicated by the Veteran's receipt of a temporary total evaluation from September to December 2014, the Veteran has undergone a surgical procedure and period of recovery since the last VA examination, and there is not an examination documenting the status of the Veteran's lower back condition in the aftermath of this procedure.

Finally, during his testimony, the Veteran testified that his recovery period after his surgical procedure was substantially longer than the convalescent period for which he received a 100 percent rating.

Accordingly, the case is REMANDED for the following actions:

1. As the record reflects that the Veteran's back treatment has primarily been pursued outside of the VA system, contact the Veteran and request that he identify any sources of his treatment, and authorize VA to obtain any records from those sources, particularly those dating from after his surgery and documenting the more extensive recovery that he testified about.

2. Obtain and associate with the claims file any outstanding/updated VA treatment records relevant to the Veteran's claim that are not already associated with the claims file.

3. Once the records development described above has been completed, schedule the Veteran for an appropriate VA examination to document the severity of the Veteran's lumbar spine disability.

The examiner should fully describe the disability symptoms and impairment of the Veteran's lumbar spine condition.  Both active and passive range of motion testing should be conducted and active and passive ranges of motion should be recorded.  The examiner should examine the Veteran's lumbar spine for evidence of pain throughout both active and passive ranges of motion, in weight-bearing and nonweight-bearing.

If there is functional impairment of the lumbar spine due to pain, an assessment of the degree of impairment should be provided.  The examiner should state whether pain significantly limits functional ability during any flare-ups or when the spine is used repeatedly.  If these flare-ups or repeated use cause a further limitation of the range of motion, the examiner should provide an estimate of this further limitation of motion in terms of degree, to the extent that this is medically possible.  If such an estimate is not possible to make, the examiner should explain why such an estimate is impossible.

4. After the development described in the preceding paragraphs has been completed, undertake any additional development that may be indicated as a result.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a responsive supplemental statement of the case and the requisite time to respond.  Once that is complete, if the claims file is otherwise in order, return the case to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




